CLEMENS, Presiding Judge.
Plaintiffs Dorothy Ellebracht and her husband A. E. Ellebracht sued the defendant corporation and its employee for damages arising from a rear-end collision by the corporate defendant’s truck, driven by the individual defendant. Under uncontradict-ed testimony that the driver was not at the time within the scope of his employment, the trial court directed judgment for the corporate defendant. Against the individual defendant, the jury returned a $200 verdict for the wife and $300 for the husband. *504Plaintiffs appeal, but their notice of appeal was untimely and we dismiss the appeal.
On January 23, 1975 the trial court rendered judgment for plaintiffs in accordance with the jury verdict. On February 10, 1975, eighteen days thereafter, plaintiffs filed their motion for new trial. This filing was not within the mandatory fifteen-day limit. Rule 78.04. Since there was no timely motion for new trial, the judgment of January 23, 1975 became final February 23, 1975, thirty days after rendition. Rule 81.05(a). For the appeal to be effective, notice thereof had to be filed within ten days after the judgment became final. Rule 81.04. Plaintiffs did not file their notice of appeal until May 14, 1975— eighty days late.
Since plaintiffs’ notice of appeal was not timely filed we do not have jurisdiction to entertain the appeal. Kuhn v. Bunch, 529 S.W.2d 200[1, 3] (Mo.App.1975).
Appeal dismissed.
STEWART and RENDLEN, JJ., concur.